Title: To Benjamin Franklin from Samuel Johnson, [10 May 1750]
From: Johnson, Samuel
To: Franklin, Benjamin


[May 10, 1750]
[First part missing] Seat of London. I drew it up at first only for the use of my Son, and had no further tho’ts, but when I tho’t it necessary to take the pains to transcribe it in order for your perusal, I could not forbear having the vanity to wish it might be useful to others, for I was always very desirous if I could, to contribute something towards promoting the Interest of Learning in the Country, and could therefore wish, (tho’ I dare not expect,) that it might possibly obtain so favourable an Opinion with Gentlemen as to be thot not altogether undeserving the Press, but as to this I am intirely resigned to the Judgment of my Friends, and particularly do submit it to your Candid Judgment and that of any Friend to whom you may think it worth the while to give the perusal of it. Only if it were to be printed I should be glad you would suggest any defects you observe in it or any thing that might make it more intelligible and useful. I will only add that if it were tho’t in some measure fit to be printed, and practicable to get it done, I had some thots of printing with it a new Edition of my Ethics with some Enlargements and Emendations, and that I beleive I could dispose of over 100 Copies of it here, and perhaps another 100 might be disposed of at Boston and some at N.Y. and the Jersies. However I intirely submit what I have thus had the assurance to write, to your free and candid animadversion, and remain Sir your most humble &c.
S.J.
